In a proceeding to validate petitions designating petitioner-respondent as a candidate in the election to be held on May 3, 1977, for the public position of Member of the New York City Community School Board, District 25, the appeal is from a judgment of the Supreme Court, Queens County, dated April 15, 1977, which (1) granted the application and (2) directed the board of elections to place petitioner’s name upon the appropriate ballot. Judgment reversed, on the law, without costs or disbursements, application denied, and the board of elections is directed to remove petitioner’s name from the ballot in question. It was error for Special Term to proceed with the trial since one of the objectors, Joan H. Reed, was not named as a party and was not served (see Matter of Butler v Hayduk, 37 NY2d 497). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.